                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 THOMAS JOHN HOWARD,

        Petitioner,
                                                    Case No. 2:19-cv-13525
 v.                                                 Honorable Laurie J. Michelson

 MATT MACAULEY, Warden,

        Respondent.


      OPINION AND ORDER GRANTING MOTION FOR STAY (ECF NO. 2) AND
                    HOLDING PETITION IN ABEYANCE


       Thomas John Howard, a Michigan state prisoner, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Howard challenges his convictions for assault with intent to murder,

assault with intent to do great bodily harm less than murder, and assault with a dangerous weapon.

(ECF No. 1, PageID.1.) He was sentenced to 25 to 40 years’ incarceration for the assault with

intent to commit murder charge and lesser terms for the others. (Id.)

       Howard raises seven exhausted claims and four unexhausted claims in his petition. So

Howard filed a motion to hold his habeas petition in abeyance simultaneously with the petition

itself. (ECF No. 2.) He seeks to return to state court to exhaust the four unexhausted claims. For

the reasons and on the conditions stated below, the Court will grant the request.

                                    I.    BACKGROUND

       Following a jury trial in Wayne County Circuit Court. Howard was convicted of assault

with intent to commit murder, Mich. Comp. Law § 750.83, assault with intent to do great bodily

harm less than murder, Mich. Comp. Law § 750.84, felonious assault, Mich. Comp. Law § 750.82,

and assault and battery, Mich. Comp. Law § 750.81. He was sentenced as a fourth habitual
offender, Mich. Comp. Law § 769.12, to concurrent prison terms of 25 to 40 years for assault with

intent to commit murder, 6 to 10 years for assault with intent to do great bodily harm, 2 to 4 years

for the felonious assault convictions, and time served for the assault and battery convictions.

        Howard appealed his convictions to the Michigan Court of Appeals. He raised seven issues

that represent the exhausted claims in his current habeas petition. The court affirmed his

convictions in a thorough decision. People v. Howard, No. 332337, 2018 WL 842893 (Mich. Ct.

App. Feb. 13, 2018) (per curiam). The Michigan Supreme Court denied leave to appeal on October

30, 2018. People v. Howard, 918 N.W.2d 811 (Mich. 2018). The one-year statute of limitations

for filing a federal habeas petition began running 90 days later, on Monday, January 28, 2019. This

petition was filed timely on November 20, 2019. (ECF No. 1, PageID.4.)

        At the same time, Howard filed a motion to hold his petition in abeyance pending

exhaustion of the following four claims: (1) the prosecution and trial court erred in indicating that

Howard had a “duty to retreat” and trial counsel failed to object or to request an appropriate jury

instruction, (2) convictions of assault with intent to murder (“AWIM”), assault with intent to

commit great bodily harm (“AWIGBH”), and assault and battery violated the Double Jeopardy

Clause, (3) convictions of both AWIGBH and felonious assault are inconsistent and mutually

exclusive, and (4) appellate counsel provided ineffective assistance by failing to raise the first three

unexhausted issues. (ECF No. 2, PageID.73.) Howard plans to raise these issues in a motion for

relief from judgment in the state trial court within thirty days of filing his petition. (Id.) And he

asks the Court to allow him sixty days to file to file an amended petition following exhaustion of

these claims. (ECF No. 2, PageID.74.)




                                                   2
                                       II.    ANALYSIS

       A federal habeas petitioner must first present all claims to the state courts before raising

the claims in a habeas corpus petition. O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); 28 U.S.C.

§ 2254(b)(1). To satisfy this exhaustion requirement, a prisoner must “invok[e] one complete

round of the State’s established appellate review process,” including a petition for discretionary

review in the state supreme court, “when that review is part of the ordinary appellate review

procedure in the State.” O’Sullivan, 526 U.S. at 845, 847. In Michigan, a petitioner satisfies the

exhaustion requirement by presenting claims to the Michigan Court of Appeals and Michigan

Supreme Court. Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009).

       A federal court may stay a federal habeas corpus proceeding pending resolution of yet

unexhausted state post-conviction proceedings. See Rhines v. Weber, 544 U.S. 269, 276 (2005)

(“District courts do ordinarily have authority to issue stays where such a stay would be a proper

exercise of discretion.”) (citations omitted). This stay-and-abeyance procedure is appropriate only

in “limited circumstances.” Id. at 277. However, “it likely would be an abuse of discretion for a

district court to deny a stay and to dismiss a mixed petition if the petitioner had good cause for his

failure to exhaust, his unexhausted claims are potentially meritorious, and there is no indication

that the petitioner engaged in intentionally dilatory litigation tactics.” Id. at 278. “In such

circumstances, the district court should stay, rather than dismiss, the mixed petition,” because “the

petitioner’s interest in obtaining federal review of his claims outweighs the competing interests in

finality and speedy resolution of federal petitions.” Id. This is especially true where dismissal of

the petition may preclude future consideration of a petitioner’s claims in this Court due to the

expiration of the statute of limitations. See 28 U.S.C. § 2244(d)(1); Griffin v. Rogers, 308 F.3d

647, 652 & n.1 (6th Cir. 2002).


                                                  3
       The Court has not been given much detail, but at this stage, Howard’s unexhausted claims

do not appear plainly meritless. He claims not to have raised them on direct review due to

ineffective assistance of his appellate counsel. The Court finds no indication that Howard is

intentionally attempting to unfairly and unnecessarily delay this proceeding. Finally, the time

remaining in the limitations period, less than one month, is short enough that dismissal of the

petition could jeopardize the timely filing of a new petition.

       Given the foregoing, the Court will stay this case and hold Howard’s petition in abeyance.

Where, as here, a district court determines that a stay is appropriate pending exhaustion, the

Supreme Court directs that the court “should place reasonable time limits on a petitioner’s trip to

state court and back.” Rhines, 544 U.S. at 278. Thus, Howard must initiate his state post-conviction

remedies within sixty days of entry of this Court’s order and return to federal court within sixty

days of completing the exhaustion of state court post-conviction remedies. See Hargrove v.

Brigano, 300 F.3d 717, 721 (6th Cir. 2002); Geeter v. Bouchard, 293 F. Supp. 2d 773, 775 (E.D.

Mich. 2003).

       To resume this case, Howard must move the Court to lift the stay within sixty days of

completing the exhaustion of his state court post-conviction remedies. Hargrove, 300 F.3d at 718.

                                    III.   CONCLUSION

       Accordingly, the Court will stay Howard’s habeas corpus petition and hold this case in

abeyance while Howard completes exhaustion of his eighth through eleventh habeas claims.

       If Howard is unsuccessful in state court and wishes to return to federal court, he must file

an amended petition and move to re-open this case within sixty (60) days of exhausting state

remedies for his claims. The motion must include the same case number that appears on this order.




                                                 4
Failure to comply with the conditions of this stay could result in the dismissal of this case. Calhoun

v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014).

       Finally, to avoid administrative difficulties, the Court orders the Clerk of Court to close

this case. Upon receipt of a motion to reinstate the habeas petition following exhaustion of state

remedies, the Court will order the Clerk to reopen this case for statistical purposes.

       Nothing in this order shall be considered a disposition of the habeas petition.

       SO ORDERED.


 Dated: January 2, 2020


                                       s/Laurie J. Michelson
                                       LAURIE J. MICHELSON
                                       UNITED STATES DISTRICT JUDGE




                                  CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document was served on the attorneys

and/or parties of record by electronic means or U.S. Mail on January 2, 2020.

                                               s/Erica Karhoff
                                               Case Manager to
                                               Honorable Laurie J. Michelson




                                                  5
